 In the Matter of PAUL GILL AND W. H.. VAN LANDINGHAM, CO-PART--NERSD/B/A WARWICK LUMBER COMPANY, EMPLOYERandINTERNA-TIONAL WOODWORKERS OF AMERICA, CIO, PETITION ERCase No. 10-RC-56.-Decided July 7,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,' hearing in this case .was held at Cuth-bert, Georgia, on March 4, 1948, before Gilbert Cohen, hearing officer-The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer, a copartnership, maintains and operates a plant atWarwick, Georgia, where it is engaged in the production of planedlumber.From November 21, 1947, when it acquired this plant, toMarch 4, 1948, the hearing date, it purchased raw materials consisting-of logs and lumber, valued at approximately $15,000, all within theState of Georgia.During the same period, the Employer's sales offinished products amounted to approximately $30,000.Such saleswere made pursuant to an oral agreement whereby the Employer sold.99 percent of its finished products to Sauter Lumber Company, a whole-sale firm also located in Georgia, and shipped them for that Company1 The Employer moved to dismissthe petitionon the ground,inter alia,that the petitionas originally filed namedthe Employer'spredecessorand that an entirely new petitionshould have been filed.The petitionwas amendedprior to the hearing by correcting the,Employer's name in thetitle.The record shows that the Employer was fullyapprised of thePetitioner's claim andthat it hasbeen aware at all timesthat thismatter concerned itsemployees.Moreover,the Employer participated in thehearing.There is no prejudiceunder these circumstances,and we, therefore, deny themotion to dismisswith respect tothis ground.Matter of La Salle-CrittendenPress, Inc.,72 N. L.R. B. 1166.We alsofind no merit in the other basesof the motionto dismiss inasmuch as the representativeshowing in support of the petition,as well asthe Petitioner's compliance status,are notsubject to collateral attack.Matter of Lion Oil Company,76 N. L. R. B. 565.78 N. L. R. B., No. 20107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectly from,the Employer's plant.Approximately $6,000 worth ofsuch finished products during this period was shipped to customers ofSauter Lumber Company outside the State of Georgia and about$24,000 worth to that Company's customers within the State.We find, contrary to the contention of the Employer, that it isengaged in activities affecting commerce within the meaning ofthe Act.2H. THE ORGANIZATION INVOLVED11The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONWe find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IT.THE APPROPRIATE UNITThe Petitioner seeks a unit comprising all production and mainte-nance employees, excluding salesmen, office workers, guards, profes-sional employees, and supervisors.The Employer is in general agree-ment with the proposed unit. There is a, question, however, concerningthe alleged supervisory status of graders and lumber and log checkersand whether employees classified as firemen are watchmen.The record shows that the lumber checker, log checker, and graderdirect employees in the performance of their duties, and have theauthority to recommend effectively the hiring and discharging of em-ployees as well as changes in rates of pay. The lumber checker alsoacts as yard foreman.Under the circumstances, we are of the opinionthat they are supervisors within the meaning of the Act.The night firemen act as watchmen 15 minutes out of every hour.During the remaining 45 minutes, they take care of the dry kiln andfire one of the boilers.The day firemen fire two boilers and performgeneral unskilled labor when the boilers are not in operation.Dayand night firemen are interchangeable and carry no arms. Inasmuchas these employees spend only an insubstantial part of their time aswatchmen,3 we are of the opinion that they are not guards within themeaning of the Act and that therefore they should be included in theunit.=SeeMatter of McCar ty Manufacturing Company,59 N. L.R B 1244.Matter of Carolina Metal Products, Inc,76 N L R. B 644. WARWICK LUMBER COMPANY109Accordingly, we find that all production and maintenance employees,excluding checkers,salesmen, office workers, guards,office and clericalemployees,professional employees,students and trainees of any em-ployees who themselves are excluded from the unit, and supervisorsconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Warwick Lumber Company,Warwick, Georgia, an election by secret ballot shall be conducted asearly as possible but not later than thirty (30) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Region in which this case was heard, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off,but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection,and also excluding employees on strike who are not entitledto reinstatement,to determine whether or not they desire to be repre-sented, for purposes of collective bargaining, by International Wood-workers of America, CIO.